Citation Nr: 1400841	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-40 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE


Entitlement to a separate compensable rating for neurological manifestations of a low back disability other than right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1989 to August 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for the low back disability.  [The case is now in the jurisdiction of the Anchorage RO.]  A June 2011 rating decision increased the rating for orthopedic manifestations of the low back disability to 40 percent, effective January 14, 2011, and assigned a separate 10 percent rating for radiculopathy of the right lower extremity.  The Veteran did not disagree with the 10 percent rating assigned for right leg radiculopathy.  An April 2012 Board decision denied increases in the ratings for orthopedic manifestations of the low back disability, and remanded for additional development the matter of entitlement to further separate ratings for neurological manifestations of the low back disability.  


FINDINGS OF FACT

It is reasonably shown that the Veteran has left lower extremity radiculopathy, consistent with mild (but not greater) incomplete paralysis of the sciatic nerve, as a neurological manifestation of his low back disability; the preponderance of the evidence is against a finding that he has compensable neurological manifestation of the disc disease other than radiculopathy of both lower extremities.   


CONCLUSIONS OF LAW

A separate 10 percent rating is warranted for left lower extremity radiculopathy as a neurological manifestation of the Veteran's low back disability; separate ratings for neurological manifestations of the disability other than radiculopathy of both lower extremities are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.310, 4.1, 4.3, 4.6, 4.7, 4.71a, 4.115a, 4.124a, Diagnostic Code (Code) 8520 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies to the matter on appeal.   Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The instant appeal arose from a November 2008 claim for an increased rating for the Veteran's service-connected low back disability (he was eventually awarded an increased rating to 40 percent for his service-connected low back disability and a separate 10 percent rating for radiculopathy of the right lower extremity and seeks separate compensable ratings for additional neurological manifestations (bladder/urinary dysfunction, and left lower extremity radiculopathy).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Fed. Cir. 2009).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A December 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has received the type of notice mandated by Vazquez, has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in January 2009, January 2011 and February 2013 (specifically to determine whether the Veteran has neurological manifestations such as impaired bladder function and left lower extremity radiculopathy).  Those examinations will be discussed in greater detail below, though the Board finds them adequate to address that portion of the issue that is being addressed on the merits (the rating for neurologic manifestations of the low back disability).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO's actions have substantially complied with the April 2012 remand instructions with respect to the matter that is addressed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is a met.

Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

At the outset, it is again noteworthy they an April 2012 (now final) Board decision denied further increases in the ratings for orthopedic manifestations of the low back disability, and that the Veteran did not appeal the 10 percent rating assigned for right radiculopathy.  Consequently, the sole matter addressed herein is entitlement to further separate compensable ratings for neurological manifestations of the low back disability.  

July 2008 treatment records note the Veteran was seen for complaints of increasing complaints, including right sciatica.  A leg length discrepancy was noted. On evaluation for orthotics, it was noted that there was no neurological deficit in either foot, and that the Veteran had subjective complaints of right sciatic pain.  He did not have weakness or bowel or bladder issues.  

In October 2008 the Veteran was seen for an electrodiagnostic consultation by a private physician, Dr. Hadley, on referral by VA.  While he complained of low back and right lower limb pain, he denied lower limb weakness, and any difficulty with the left lower limb.  He also denied bowel or bladder dysfunction.  On physical examination there was no visible muscle atrophy in the lower limbs; gait was normal.  The impression was normal electrodiagnostic studies.  There were no findings of a left lumbosacral radiculopathy or a sciatic neuropathy.  The physician commented that it was possible that the Veteran's leg length discrepancy was an incidental finding and may not be directly related to his low back.  

An EMG/NCV [electromyograph/nerve conduction velocity] study (October 2008) revealed a normal study, with no findings of right lumbosacral radiculopathy.  There were no findings of a sciatic neuropathy.  The diagnosis was mild grade 1 spondylolisthesis L5 upon S1 with very mild degenerative disc disease L5-S1.  

On January 2009 VA spine examination, the Veteran reported a history of low back pain with flare-ups of sciatica since 1991.  He could not recall any specific trauma or event as the condition had gradually developed.  His right leg is 2.3 cm shorter than the left, and he wore an insole elevator.  He denied bowel, bladder and sexual dysfunction.  He visited a chiropractor for adjustments every six months.  He worked as an estimator for a heating company.  His job required physical exertion including lifting, twisting, and bending.  He worked full-time and stated that his back disability did not result in any time lost during the past year.  He denied a history of urinary incontinence, urgency, retention requiring catheterization, frequency, nocturia, fecal incontinence, obstipation, and erectile dysfunction.  He denied symptoms of fatigue, decreased motion, weakness, or spasm.  He had stiffness and pain.  He described having moderate flares of mild lumbar pain with numbness and pain moving down the postero-lateral right thigh and leg when he engaged in physical activity.  The flares occurred every two to three weeks.  There was no mention of the same for the left thigh and leg.  There were no incapacitating episodes of spine disease or limitations on walking.  

On physical the Veteran reported right leg (radicular) pain during spine extension.  He stated that right radicular pain was the main factor limiting his ability to reach a full flexion and extension.  

Neurological examination revealed normal motor and sensory function with deep tendon reflexes intact and consistent bilaterally.  Muscle strength of the hips, knees and ankles was 5/5.  Muscle tone was normal; there was no muscle atrophy.  Sensory motor examination of the lower extremities was 2/2.  The examiner noted that the Veteran remained in a fixed sitting position for an extended period of time during the history intake without reporting pain or discomfort.  He moved freely around the room.  He dressed and undressed without difficulty.  His posture was functional and effective, with good balance, coordination, rotation, heel stride, and weight transfer.  He ambulated without an assistive device.  He had excellent balance and biomechanics during ambulation.  The diagnoses were mild grade 1 spondylolisthesis L5 upon S1 with very mild degenerative disc disease at L5-S1, and no findings of right lumbosacral radiculopathy.

A January 2010 VA clinical note shows the Veteran complained of chronic intermittent low back pain.  He denied any numbness, pain or weakness of the legs.  He denied foot drop or drag, and any bowel or bladder dysfunction.

In September 2010 the Veteran was again seen by Dr. Hadley for an electrodiagnostic consultation.  He reported continued low back pain.  He described a frequent stabbing sensation in the right buttock, and constant pain in the right lower limb.  He described occasional left lower limb pain, which involved the lateral calf and dorsum of the foot.  His overall symptoms on the left were minimal.  He denied any specific strength loss other than an inability to fully flex the left great toe (for the past six years).  He reported three episodes of urinary incontinence in August 2010.  No bowel complaints were reported.  

On physical examination there was no visible lower limb muscle atrophy.  Neurologic examination showed normal gait.  Strength testing demonstrated toe walking intact, with what appeared to be some mildly decreased effort on heel walking bilaterally.  Strength was otherwise normal to manual muscle testing in the lower limbs except for limited left great toe flexion.  Muscle stretch reflexes were +2 at the knees and ankles symmetrically.  Sensory examination to pinprick was intact in both lower limbs.  A monopolar needle examination of both lower limbs was normal.  A study of the right mid-to-lower lumbar paraspinals showed nonspecific findings of increased insertional activity at the low lumbar level.  The impression was essentially normal electrodiagnostic studies.  There were no findings of right or left lumbosacral radiculopathy.  

September 2010 VA outpatient treatment notes revealed the Veteran had a urology work-up, including CT [computed tomography] scan of the abdomen/pelvis which found nothing wrong with his kidneys or bladder to account for his urinary [incontinence] symptoms.  A primary care physician opined that he was led to believe that the Veteran's back may be the cause of his urinary symptoms.  

September 2010 magnetic resonance imaging (MRI) of the lumbar spine revealed bilateral spondylolysis at L5-S1 with grade 1 or less spondylolisthesis.  There was moderate to borderline severe neuroforaminal impingement bilaterally at L5-S1.  The diagnosis was degenerative disc disease and degenerative joint disease with bilateral radiculopathy L5-S1 (right side greater than left).  X-rays of the lumbar spine (taken in September 2010) revealed: Grade 1 spondylolisthesis, L5 upon S1, with a bilateral lysis of the pars interarticularis of L5; no change in the degree of spondylolisthesis between flexion and extension; and degenerative disc disease, L5-S1, as well as spondylosis about that disc space.

On January 14, 2011 VA spine examination, the Veteran reported that his lumbar spine disability was becoming progressively worse.  He reported severe flare-ups, weekly, precipitated with bending, stooping, lifting, or twisting.  He reported urinary incontinence that did not require wearing a pad.  He noted he had 3 episodes of urinary incontinence.  He reported symptoms of fatigue, decreased motion, stiffness, weakness, and severe pain of the lumbosacral spine that radiated down the lateral aspect of both legs.  There were no incapacitating episodes of disc disease.  He stated that he was able to walk more than a quarter of a mile but less than a mile.  

On examination the Veteran had an antalgic gait.  Examination of thoracolumbar spine muscles revealed no spasm, atrophy, guarding, or weakness.  Localized tenderness and guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Reflex examination findings were normal.  Sensory examination revealed right side lower extremity L5 dermatome nerve affected, and an abnormality was noted in the dorsum of the right foot.  His motor examination was normal.  The diagnosis was degenerative disc disease and degenerative joint disease with bilateral radiculopathy, L5 - S1, right greater than left side.

A January 21, 2011 VA neurosurgery clinic progress report, notes the Veteran presented with an approximately 15-year history of low back pain and right lower extremity symptoms.  He complained of pain radiating from the right buttock down the lateral aspect of the right thigh and into the lateral/anterior aspect of the right calf into the top of the right foot.  He reported occasionally having similar symptoms on the left.  He had no history of bowel incontinence.  He reported three episodes of bladder incontinence in September 2010, and had not re-occurred.  On examination the Veteran's gait was not specifically antalgic; he ambulated without the use of any assistive device.  He was able to heel and toe walk independently on both lower extremities with no reproduction of any lower extremity symptoms.  Motor examination was 5/5; the lower extremities were symmetric.  There was decreased sensation to light touch on the right lateral thigh, right lateral calf, and the top and lateral aspects of the right foot.  Deep tendon reflexes of the knees and ankle jerks were 2+ and symmetric.  

A March 2011 VA neurosurgery outpatient clinic report notes the Veteran reported good relief of his right leg pain and moderate relief of his low back pain after undergoing epidural steroid injection (in the low back) in mid-February 2011.  On examination he was in no acute distress; his gait was not spastic or antalgic.  He ambulated without use of an assistive device.  His physical examination was entirely unchanged from that noted in the January 21, 2011 examination.  The diagnosis was low back pain, bilateral right greater than left lower extremity pain,.
On July 2011 private outpatient consultation with Dr. Bernard, the Veteran described back pain that extended down the right lower extremity to the dorsum of the foot and down the left lower extremity to the back of the thigh.  He reported having three episodes of urinary incontinence in August 2010, which were not associated with urgency; he had been completely unaware of the impending incontinence.  He had not had any bowel disturbances.  He stated that he retired from the Air Force in 1996 and was currently a "church pastor."  On physical examination straight-leg-raising and popliteal compression tests were negative, bilaterally.  There was no pain on percussion of the back and no sciatic notch tenderness.  On examination of the extremities there was no deformity, cyanosis or edema.  Motor examination revealed normal bulk and tone, and no fasciculations.  There was full strength throughout the lumbosacral myotomies except for 4/5 strength of the left toe flexors.  On sensory examination, there was reduced pinprick appreciation of the dorsum of the right foot.  Gait was normal, including heel toe and tandem.  Knee jerks were 3+, and ankle jerks were 2+.  The physician had the following impression, (in pertinent part): "I think we should rule out a spinal cord compressive lesion in light of his three episodes of urinary incontinence.  The bilateral foraminal stenosis at L5-S1 could not explain his having urinary incontinence.  These subtle brisk reflexes may be a red herring, but I think it would be prudent to assure he does not have a spinal cord lesion.  Consequently, I will have him referred for cervical and thoracic spine MRI scans."

In March 2012 the Veteran presented at a regional medical center emergency room.  He was two weeks post surgery and had noticed that his left leg had been sore the past few days.  When he stood the popliteal vein of the left leg seemed prominent, and his leg had been tingly.  On examination of his left leg he did not appear to have deep vein thrombosis.  There was mild discomfort with palpation.  There was no blood clot found.  The diagnosis was postoperative discomfort.  

On February 2013 VA examination (pursuant to April 2012 Board remand), it was noted that the Veteran had L5-S1 transforaminal interbody fusion on February 28, 2012.  It was also noted that he had symptoms of right and left leg pain prior to the surgery.  He reported that since the surgery he had less right and left leg pain most days.  He stated that he also had minimum pain in the left leg posterior lower limb which involved the lateral calf and dorsum of the foot.  Both legs were worse with sitting for more than 45 minutes, and pain usually lasts for hours.  The examiner noted that EMG's conducted in 2008 and 2010 were essentially normal with no damage to the nerves in the lower extremities or the nerves that go to the bladder.  He had mild symptoms of the left and right lower extremities attributable to a peripheral nerve condition.  Muscle strength testing revealed normal strength.  There was no muscle atrophy.  His reflexes were normal.  Sensory examination revealed normal findings.  His gait was normal.  An evaluation of the severity of nerves affecting the left lower extremity revealed normal sciatic, external popliteal, musculocutaneus, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, and ilio-inguinal nerves.  He did not use any assistive devices.  His ability to work was impacted due to his peripheral nerve/neuropathy condition in that he experienced pain in both legs upon sitting more than 45 minutes.  It was noted that the Veteran did not report left leg symptoms since the surgery (February 2012).  However, prior to surgery, in September 2010, he reported left lower limb pain, which involved the lateral calf and dorsum of the foot which he described as minimal at that time.  The diagnosis was lumbar radiculopathy since 2010.  

Examination of the urinary tract revealed urge incontinence since 2010.  The Veteran reported that since the February 2012 low back surgery, he had one nighttime episode of incontinence.  He had not used any appliance or medication for the bladder; nor did he have a diagnosis of a neurogenic bladder.  He had three episodes of urge incontinence in 2010, and at that time he had normal sphincter tone; the impression was possible irritation of perineal floor verses subclinical urinary tract infection verses nerve compression from back issue.  There was no major trauma history.  He stated that he had more than several episodes of urinary incontinence over the past several months, only once while sleeping.  He had not engaged in anything very strenuous when the incontinence occurred.  His prevoid bladder volume was 382.2 mL, and postvoid was 23.1 mL, indicating mild postvoid residual.  The postvoid bladder wall thickness was a little prominent.  Ureteral jets were visualized bilaterally.  The prostate gland was within normal limits.  He denied stool incontinence.  The impressions were mild pelviectasis on the right and mild postvoid residual.  He did not have a voiding dysfunction; or a history of urethral or bladder calculi.  He did not have a history of recurrent symptomatic bladder or urethral infections; or bladder or urethral fistula, stricture, neurogenic bladder, bladder injury or other bladder surgery.  

The examiner's opinion was that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected low back disability.  His rationale was that the Veteran does not have neurological manifestations of his low back disability other than right extremity neuropathy.  The Veteran reported left leg pain and one episode of bladder incontinence at night since the February 2012 surgery.  There was no functional impairment due to the bladder or the lower extremity.  Further, the September 2010 EMG had the impression of electrodiagnostic studies as essentially normal.  There were no findings of a lumbosacral radiculopathy right or left, and the etiology of the Veteran's three episodes or urinary incontinence were uncertain.  He continued with physical therapy and medications (Flexeril and hydrocodone).  The examiner noted that the Flexeril, muscle relaxant, does not have some anticholinergic affects and might impair his bladder function.  Bilateral foraminal stenosis may have caused some left leg symptoms prior to surgery but was corrected by surgery; the left leg being longer and the left knee conditions contribute to left leg pain and the reason he may still complain after the stenosis was corrected.  

Legal Criteria 

The Veteran claims that, in addition to right lower extremity radiculopathy, he has other neurological symptoms of the service-connected low back disability, including bladder/urinary dysfunction, and left lower extremity radiating pain. 

Under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), associated objective neurological abnormalities (including, but not limited to, bowel or bladder impairment) are to be separately rated under the appropriate Diagnostic Code.  38 C.F.R. § 4.71a, Note 1 following the General Formula.  As noted, a June 2011 rating decision assigned the Veteran a separate 10 percent rating for neurological manifestations of the right lower extremity.  The Veteran has not expressed disagreement with that rating, and that matter is not before the Board.  The Board noted on April 2012 remand that the record raised a question of whether the Veteran also has further neurological manifestations of his low back disability that would warrant additional separate compensable ratings.

Dysfunctions of the genitourinary system are rated under 38 C.F.R. § 4.115a, which includes rating for renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, and urinary tract infection.  [As there is no evidence of renal dysfunction or urinary tract infection, such will not be addressed below.] 

Under 38 C.F.R. § 4.115a, voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

Urinary frequency with daytime voiding interval between two and three hours, or awakening to void two times per night, warrants a 10 percent rating.  A 20 percent rating is warranted for urinary frequency with daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating is warranted for urinary frequency with daytime voiding interval less than one hour, or awakening to void five or more times per night.

Regarding obstructed voiding, obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants a 0 percent rating.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of: post void residuals greater than 150 cc., uroflowmetry with markedly diminished peak flow rate (less than 10 cc/second), recurrent urinary tract infections secondary to obstruction, and/or stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization.
Neurological impairment of the lower extremities due to a spine disability is rated under 38 C.F.R. § 4.124a, Code 8520, as analogous to sciatic nerve damage.  Incomplete paralysis of the sciatic nerve that is mild warrants a 10 percent rating.  A 20 percent rating is warranted for moderate incomplete paralysis of the nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the nerve.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

After considering the totality of the record, the Board finds that the Veteran is reasonably shown to have compensable radiculopathy of the left lower extremity associated with his service-connected low back disability.  Significantly, a September 2010 MRI report noted degenerative disc disease with bilateral radiculopathy L5-S1 (right side greater than left).  The January 2011 VA examiner gave a diagnosis of degenerative disc disease with bilateral radiculopathy, L5-S1 right greater than left.  The March 2011 VA neurosurgery clinician noted low back pain and bilateral lower extremity pain.  The February 2013 VA examining orthopedist noted the Veteran had mild symptoms of the left and right lower extremities attributable to a peripheral nerve condition.  The diagnoses of radiculopathy of the left lower extremity were by VA medical providers who presumably are qualified to provide them, and the opinions when they were offered reflect familiarity with the complete history of the Veteran's  low back disability and were based on thorough examinations of the Veteran.  Considering the evidence overall (and resolving reasonable doubt in the Veteran's favor, as required) the Board finds the Veteran is reasonably shown to have left lower extremity neurological impairment consistent with mild (but not more severe) incomplete paralysis of the sciatic nerve, warranting a 10 percent (but no higher) rating.  Accordingly, a separate compensable (10 percent) rating for left lower extremity radiculopathy as a neurological manifestation of the Veteran's service connected low back disability is warranted.  
Turning to other neurological impairment, the Board finds the preponderance of the evidence to be against the award of a separate compensable rating for bladder or bowel impairment as a neurological manifestation of the Veteran's service-connected low back disability.  The Veteran has specifically alleged he has compensable impairment of bladder function.  The Board notes his September 2010 complaints of three episodes of urinary incontinence the previous month.  In July 2011 he reported those same 3 episodes of urinary incontinence that occurred in August 2010 (and that there was no associated urgency), and that he was completely unaware of the impending incontinence.  Also on February 2013 VA examination he reported having one nighttime episode of incontinence since his low back surgery in February 2012.  .

The record includes a September 2010 statement of a VA physician, who (after conducting a urology work-up, including CT scan of the abdomen/pelvis found nothing to account for the Veteran's subjective symptoms of urinary incontinence) opined that he was led to believe that the Veteran's back may be the cause of his urinary symptoms.  This opinion lacks certainty and is unaccompanied by explanation of rationale; therefore, it may not be afforded more than very limited probative weight.  The Board finds more probative the opinion by the February 2013 VA examiner (i.e., against at finding that the claimed urinary incontinence disorder is a neurological manifestation of low back disability).  The February 2013 VA examiner discussed the history of the Veteran's bladder function complaints, noted that the record did not reflect pathology underlying those complaints, and noted that the Veteran took medications that may have impaired his bladder function.  As this opinion is by a physician (who is qualified to provide it), was based on a review of the record, and an interview and examination of the Veteran, and includes an explanation of rationale of the opinion with citation to factual data, the Board finds it both probative and persuasive.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Regardless, the Board finds that a separate compensable rating for bladder impairment as a neurological manifestation of the Veteran's low back disability is not warranted because accepting the Veteran's accounts of the impairment at face value (i.e., in the light most favorable to him) they do not constitute a disability which warrants a compensable rating.   Bladder function impairment is rated based on voiding dysfunction, urinary frequency, of obstructed voiding.  The minimal compensable rating for voiding dysfunction requires that a necessity to wear absorbent materials be shown.  The Veteran has denied he wears absorbent materials.  The minimal compensable rating for urinary frequency requiring  daytime voiding interval of 2-3 hours or awakening to void twice a night.  The Veteran's reported symptoms do not meet (or approximate, see 38 C.F.R. § 4.7) these criteria.  Obstructed voiding is neither alleged not suggested by the record.  His reports of isolated incontinence occurring in the past (and once at night) simply do not rise to a level of bladder impairment warranting as compensable rating.  Consequently, a separate compensable rating for bladder function impairment as a neurological manifestation of the low back disability is not warranted.


ORDER

A separate 10 percent rating for left lower extremity radiculopathy as a neurological manifestation of the Veteran's low back disability is granted, subject to the regulations governing payment of monetary awards; separate ratings for neurological manifestations of low back disability other than right and left lower extremity radiculopathy are denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


